118 F.3d 746
LITTON SYSTEMS, INC., Plaintiff-Appellant,v.HONEYWELL, INC., Defendant-Appellee,andAnthony LOUDERBACK and Ojai Research, Inc., Defendants,v.THE BOEING CO., Defendant-Appellee,andMcDonnell Douglas Corporation, Defendant.
No. 97-1306.
United States Court of Appeals,Federal Circuit.
June 26, 1997.

S. Leslie Misrock, Pennie & Edmonds, of New York City, for plaintiff-appellant.  Of counsel was Rory J. Radding.
Gregory A. Long, Sheppard, Mullin, Richter & Hampton, of Los Angeles, CA, for defendant-appellee Honeywell, Inc. Of counsel was George E. Quillin, Foley & Lardner, of Washington, DC.
M. Margaret McKeown, Perkins Coie, Seattle, WA, for defendant-appellee The Boeing Co.
Before NEWMAN, RADER and BRYSON, Circuit Judges.
ORDER
RADER, Circuit Judge.


1
On July 13, 1996, this court entered its judgment in related Appeal Nos. 95-1242 and 95-1311 between Litton Systems, Inc.  (Litton) and Honeywell, Inc.  (Honeywell).  On March 17, 1997, the United States Supreme Court vacated that judgment and remanded to this court for further consideration in light of Warner-Jenkinson Co. v. Hilton Davis Chemical Co., --- U.S. ----, 117 S.Ct. 1040, 137 L.Ed.2d 146 (1997).  By order issued today, this court has invited supplemental briefing addressing the issues raised by that vacatur and remand.


2
The current interlocutory appeal, Appeal No. 97-1306, relates to the district court's order denying Litton's motion for injunctive relief, which was issued on December 18, 1996, after this court's judgment in the prior appeal, but before the Supreme Court's vacatur of that judgment.  In light of that vacatur, Litton seeks an order from this court staying or dismissing the current appeal.

Accordingly, it is ORDERED that:

3
(1) Litton's Appeal No. 97-1306 is stayed.